Citation Nr: 0116439	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  92-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
residuals of shell fragment wounds to the right neck and 
posterior right shoulder, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds to the right neck and posterior right 
shoulder. 

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1970.

This case was previously remanded by the Board of Veterans' 
Appeals (Board) in August 1993 and August 1999 for further 
development and adjudicative actions.  That development 
having been completed the case is once more before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  At the time of the May 1990 M&ROC rating decision, the 20 
percent evaluation assigned for service-connected residuals 
of shell fragment wounds to the right neck and posterior 
right shoulder had been in effect for more than five years.



2.  The provisions of 38 C.F.R. § 3.344 were not considered 
and applied at the time of the May 1990 rating decision 
wherein the M&ROC reduced the disability evaluation for 
residuals of shell fragment wounds to the right neck and 
posterior right shoulder from 20 percent to 10 percent 
effective August 15, 1989; that decision is, therefore, void 
ab initio as not in accordance with the law.

3.  The veteran without good cause failed to report for 
scheduled VA psychiatric and orthopedic examinations in June 
2000, in connection with his claims of increased evaluations 
for residuals of shell fragment wounds to the right neck and 
posterior right shoulder, and PTSD.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for residuals of shell 
fragment wounds to the right neck and posterior right 
shoulder from 20 to 10 percent, was void ab initio, and 
restoration of the 20 percent evaluation is warranted for the 
period from August 15, 1989.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098, 2099 (2000) (codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.344, 4.20, 4.73, 
4.118, Diagnostic Codes 7899-5304 (2000); Brown v. Brown, 5 
Vet. App. 413 (1993); Kitchens v. Brown, 7 Vet. App. 320 
(1995).

2.  The veteran's claim of entitlement to an increased 
evaluation for PTSD is denied as a matter of law.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098, 2099 (2000) 
(codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.655 
(2000).

3.  The veteran's claim of entitlement to an increased 
evaluation for residuals of shell fragment wounds to the 
right neck and posterior right shoulder is denied as a matter 
of law.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098, 2099 (2000) (codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 3.655 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision in May 1990 the M&ROC granted service-
connection for PTSD evaluated at 30 percent effective August 
15, 1989 and reduced the 20 percent evaluation in effect for 
over 5 years for residuals of shell fragment wound to the 
right neck and posterior right shoulder to 10 percent 
disabling effective August 15, 1989.  The M&ROC noted that on 
the recent examination the veteran reported that he had no 
problem with his neck and that the examiner stated there was 
no impairment of cervical function.  

In June 1990, the veteran filed a timely notice of 
disagreement to the May 1990 rating.

The statement of the case and subsequent supplemental 
statements of the case failed to include the provisions of 
38 C.F.R. § 3.344 regarding reductions in ratings in 
existence for 5 years or more or to discuss evidence 
demonstrating material improvement in service-connected 
residuals of shell fragment wounds of the right neck and 
posterior right shoulder supporting the rating reduction in 
May 1990.

In July 1991 the veteran and his wife attended a hearing 
before a hearing officer at the M&ROC.  The hearing 
transcript is on file.

In May 1993 the veteran and his wife attended a Travel Board 
hearing at the M&ROC.  The hearing transcript is on file.

In August 1993 the Board remanded the case to the M&ROC for 
additional development of the evidence to include special VA 
examinations.

In mid 1994 the veteran underwent special VA orthopedic, 
neurologic and psychiatric examinations in regard to claims 
of increased evaluations for service-connected residuals of 
shell fragment wound to the right neck and posterior right 
shoulder and PTSD.  

In August 1995 the veteran and his wife attended a hearing 
before a hearing officer at the M&ROC.  The hearing 
transcript is on file.  

In August 1999 the Board noted that approximately 5 years had 
passed since the veteran was last afforded pertinent VA 
special examinations with respect to issues of entitlement to 
increased evaluations for residuals of shell fragment wounds 
to the right neck and posterior right shoulder, and PTSD.  
Accordingly, the Board remanded the case for additional 
development of the evidence including special VA neurologic, 
orthopedic, and psychiatric examinations to determine the 
current nature and extent of severity of residuals of shell 
fragment wounds to the right neck and posterior right 
shoulder and PTSD, respectively.

The record shows that in June 2000 the veteran failed to 
report for scheduled VA orthopedic, neurologic and 
psychiatric examinations without good cause shown.

In August 2000 the M&ROC provided the veteran and 
representative a supplemental statement of the case with 
notification of the provisions of 38 C.F.R. § 3.655, failure 
to report for VA examination with opportunity to respond.  
Neither the veteran nor his representative provided good 
cause for the veteran's failure to report to the scheduled VA 
examinations.


Criteria & Analysis
Duty to Assist

The Board is of the opinion that any assistance beyond what 
has already been provided is not required in this case 
because there is no reasonable possibility that it would aid 
in substantiating the veteran's claims.  

The veteran has been notified of his procedural and appellate 
rights.  Furthermore, he has been provided with the laws and 
regulations pertinent to these claims, and has been afforded 
the opportunity to present arguments in favor of his claims.

Moreover, the facts of the issues on appeal are not disputed, 
and no further evidentiary development is needed, as the 
veteran's claims are being denied as a matter of law, and, as 
stated above, he has been provided with notice of these laws.  
Therefore, there is no reasonable possibility that any 
further assistance would not aid in substantiating the 
claims.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(a)).


I.  Restoration of a 20 percent rating 
for residuals of shell fragment wounds to 
the right neck and posterior right 
shoulder from August 15, 1989.

The Board notes that VA regulations under 38 C.F.R. § 
3.105(e) pertain to due process notification procedures in 
cases where the reduction in the evaluation of a service-
connected disability results in a reduction or discontinuance 
of compensation payments currently being made.  Importantly, 
the Board notes that in the May 1990 rating decision, the 
M&ROC's overall actions actually resulted in an increased 
combined rating from 30 percent to 40 percent effective 
August 15, 1989.  Therefore, since the May 1990 rating 
decision reducing the 20 percent rating in effect for 
residuals of shell fragment wounds to the right neck and 
posterior right shoulder to 10 percent retroactively to 
August 15, 1989, the provisions of 38 C.F.R. § 3.105(e) were 
not applicable.

Significantly, the provisions of 38 C.F.R. § 3.344(c) (2000) 
provide that, if a rating has been in effect for 5 years or 
more, the provisions of 38 C.F.R. § 3.344(a) must be complied 
with in any rating reduction.  The latter provision requires 
that there be material improvement in the disability before 
there is any rating reduction.  See Peyton v. Derwinski, 1 
Vet. App. 282, 286-87 (1992).  
The 20 percent evaluation for the veteran's for residuals of 
shell fragment wounds to the right neck and posterior right 
shoulder had been in effect since November 23, 1982, and 
reduction of the rating from 20 percent to 10 percent was 
effectuated ultimately on August 15, 1989.  

As such, the pertinent matter at issue is whether material 
improvement in the veteran's disability was demonstrated in 
order to warrant a reduction in such compensation benefits.  
See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. 
Brown, 5 Vet. App. 413 (1993).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  

Ratings on account of diseases subject to temporary or 
episodic improvement, e.g., manic depressive or other 
psychotic reaction, epilepsy, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life. 38 C.F.R. § 3.344(a); Kitchens, supra; 
Brown, supra. The provisions above apply to ratings which 
have continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Re-examinations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344(c).

The Board has reviewed the record and finds that the 
reduction in rating from 20 percent to 10 percent was legally 
improper.  There is nothing in the evidence of record to show 
that the M&ROC considered the provisions of 38 C.F.R. § 
3.344(a),(c) when it reduced the veteran's evaluation in 
March 1998.  

Leaving aside the question of whether the clinical evidence 
of record at the time of the M&ROC's May 1990 rating decision 
clearly failed to indicate material improvement in the 
veteran's disability, including improvement under the 
ordinary conditions of life such as working or actively 
seeking work, the Board notes that the M&ROC failed to 
address the question of material improvement.  Failure to 
consider and apply the provisions of 38 C.F.R. § 3.344, if 
applicable, renders a rating decision void ab initio.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992); see 
also Kitchens and Brown, supra.

The Board parenthetically notes that the medical evidence 
does not clearly warrant the conclusion that sustained 
improvement in the residuals of shell fragment wounds to the 
right neck and posterior right shoulder had been demonstrated 
at the time of the May 1990 rating decision.  

The Board notes points out that the March 1990 VA orthopedic 
examination failed to provide a comprehensive objective 
evaluation of service-connected residuals of shell fragment 
wounds to the right neck and posterior right shoulder.  There 
were no objective findings of the right shoulder noted.  The 
reduction in service-connected disability was based one 
examination.  Significantly, the record lacked any objective 
evidence of material improvement in the residuals of shell 
fragment wounds to the right neck and posterior right 
shoulder prior to that time.

In short, the Board is unable to not find that the single 
March 1990 orthopedic examination showed material improvement 
in the residuals of shell fragment wounds to the right neck 
and posterior right shoulder.  The M&ROC failed to apply 38 
C.F.R. § 3.344 in its reduction of the disability evaluation 
from 20 percent to 10 percent, and such reduction was based 
upon an inadequate examination.  


Therefore, the Board finds that the May 1990 rating decision 
is void ab initio as not in accordance with the law, and thus 
the Board has no legal option but to restore the 20 percent 
schedular rating effective August 15, 1989.  38 U.S.C.A. § 
1155; 38 C.F.R. § 3.344(a), (c).


II.  Increased rating for residuals of 
shell fragment wounds of the right neck 
and posterior right shoulder and PTSD. 

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. § 
3.655(a)(b) (2000).

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  Id.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be based on the 
evidence of record.  Id.  When the claim was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Id. 38 C.F.R. § 3.655.

The United States Court of Veterans Appeals (Court) has held 
that the burden was upon VA to demonstrate that notice was 
sent to the claimant's last address of record and that the 
claimant lacked adequate reason or good cause for failing to 
report for a scheduled examination.  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  The Court has also held that the "duty 
to assist is not always a one-way street." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. § 
3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 10 
Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).

In its August 1999 remand of the case to the M&ROC the Board 
noted the lack of pertinent formal examination findings for 
approximately five years.  Therefore, the Board requested the 
M&ROC to schedule the veteran for pertinent examinations to 
ascertain the current nature and extent of severity of his 
service-connected residuals of shell fragment wounds to the 
right neck and posterior right shoulder, and PTSD. . Any 
further indicated special examinations were to be undertaken.  
The M&ROC scheduled the veteran for orthopedic, neurologic 
and psychiatric examinations in June 2000.  He failed to 
report for the scheduled examinations.  

The record is without correspondence to the veteran advising 
him of the scheduled examinations at his last known address.  
However, in the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  See Mindenhall.  Importantly, neither the veteran 
nor his representative have provided a reason for his failure 
to report for the scheduled VA examinations, nor do they 
claim that the veteran was not notified of the scheduled 
examinations.  Moreover, the record is without any 
correspondence returned to the M&ROC as undeliverable.

In view of the failure of the veteran to report for the 
scheduled examinations, his claims for increased evaluations 
for residuals of shell fragment wounds to the right neck and 
posterior right shoulder, and PTSD cannot be properly 
evaluated.  Significantly, the veteran was notified that 
failure to report for the examinations might result in the 
disallowance of his claims.

In the veteran's case, there is no question as to whether he 
received notification to report for scheduled VA 
examinations.  The record clearly shows that he was well 
aware of the need to report for the examinations in 
conjunction with his claims.  The veteran, without good cause 
shown, failed to report for the scheduled VA examinations in 
June 2000.

Given the presumption of regularity of VA examination 
scheduling notice, and considering the fact that the veteran 
has never contacted the M&ROC to give adequate reasons for 
not reporting for an examination, the Board is satisfied that 
the veteran failed to report to the scheduled VA examinations 
without good cause.  See 
38 C.F.R. § 3.655.  Therefore, the Board finds the veteran's 
increased rating claims for residuals of shell fragment 
wounds to the right neck and posterior right shoulder, and 
PTSD must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Restoration of the 20 percent disability rating for residuals 
of shell fragment wounds to the right neck and posterior 
right shoulder effective August 15, 1989 is granted, subject 
to the controlling regulations governing the award of 
monetary benefits.

Entitlement to increased an evaluation in excess of 20 
percent for residuals of shell fragment wounds to the right 
neck and posterior right shoulder is denied.

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

